Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Jan. 7, 2021, has been entered in the application. Claims 1-13 and “17-21” (see below) are pending, with claims 14 and 15 being canceled. There is no claim 16, and claims “17-21” are added.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 17-21 been renumbered 16-20. Subsequent references to the claims will be as they have been renumbered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 17, lines 10-11, the recitation that the longitudinal and transverse members “are extruded profiles” is confusing in that claim 17, lines 2-7 positively recite the extrusion of the longitudinal and transverse members, as such, unless applicant intends some different meaning, the profiles would necessarily be extruded, since they are positively recited as being 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihara (JP 2000-177621, cited by applicant). Ihara teaches a subframe (20) for a vehicle (¶0001) including: a first and second longitudinal member (21, 22), the longitudinal members extending in a longitudinal direction (e.g. with respect to the vehicle) and being relatively offset in a transverse direction (e.g. laterally) of the subframe, a transverse front member (23) connectable to the first and second longitudinal members (21, 22) at a front section of the subframe (at elements 30), a transverse rear member (24) connectable to the first and second longitudinal member at a rear section of the subframe (at elements 32), wherein said transverse front member by the extrusion of each respective longitudinal member extends substantially in the longitudinal direction and the extrusion of each respective transverse front and rear member extends substantially in the transverse direction, and - wherein the subframe further comprises a first and a second node (32, 32) connectable to the transverse rear member at opposite transverse end sections thereof, said first and second node being extruded and having extruded profiles, further including a third and fourth node (30, 30) connectable to the front transverse member (23), at opposite transverse end section and/or to the first and second longitudinal members, the third and fourth nodes being extruded elements having extruded shapes, the front transverse member having a structure operable to constitute a pole absorbing member, for absorbing longitudinal shock loads (e.g., under the condition of a central impact, the front transverse member having outer (forward-most towards the vehicle front) and inner (inwardly towards the engine compartment) vertical walls extending in the transverse direction, at least one of the first and second nodes (32, 32) comprising a vertical wall (42, 42) extending in at least one of the longitudinal and transverse directions, the wall configured for being connectable to the transverse rear member (24), at least one of the extruded profiles being made of metal, or metal alloy, preferably a light metal, and/or more preferably aluminum (¶0007).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara (cited above, as applied under 35 USC §102) in view of Ehrlich et al. (EP 2 786 920, cited by applicant). The reference to Ihara is discussed above, and while teaching the first, second, third and fourth nodes are extruded, does not specifically teach that the extrusion direction for the first and second nodes is substantially vertical, and that .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ihara in view of Houssian (US 5,735,068). While teaching the provision of a vertical wall (42) in the first and/or second node[s] for accommodating the walls of the rear transverse member, the reference to Ihara fails to teach that the vertical wall extends in the longitudinal direction as well as the transverse direction. It is a well understood mechanical expedient when accommodating a post or tube element in an element forming a socket to provide an end-stop structure for the element so as to ensure that it is positioned at the correct depth. Houssian teaches an end node structure (1) for a pair of mutually transverse elements (2, 3), where for each element there is a wall parallel to the element (e.g., 16 parallel to 2; 14 parallel to 3) and one perpendicular to the element (14 perpendicular to 2, 16 perpendicular to 3), the wall elements (14, 16) forming an essentially “L-shaped” structure. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the walls 42 of the first and second nodes taught initially by Ihara with a perpendicular element (e.g., one extending longitudinally forward or rearward) forming a resultantly “L-shaped” structure, as suggested by the L-shape arrangement of the walls 14, 16 in Houssian, for the purpose of providing an end stop for at least the rear transverse member of Ihara, thus facilitating the placement of the rear transverse member end at the desired proper depth in the node structure in order to ensure that the subframe is assembled with the correct desired dimension.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara in view of Winberg et al. (US 2015/0298741, cited by applicant). The reference to Ihara is discussed above and while teaching longitudinal members and a rear transverse member, fails to teach a folding configuring trigger structure on at least one of these elements. Winberg et al. teach that it is quite well known to provide a trigger structure on an upper side, or a lower side (upper: 216A on 214; lower 216B on 214) of a longitudinal member to facilitate folding of the subframe in a collision scenario. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the longitudinal members and/or rear transverse member taught initially by Ihara with the folding trigger structure[s] as taught by Winberg et al. for the purpose of ensuring that the subframe collapses and is deflected at the time of a collision, dissipating a portion of the collision energy in the folding of the subframe, and reducing the opportunities for injury of the driver or passengers which might result if the subframe were to be translated into the occupant compartment.
As further regards claims 10 and 11, the modifying reference to Winberg et al. does not specifically refer to the provision of a trigger structure on the upper side of the rear transverse member being a transverse direction, however in that Winberg et al. do specifically teach that the trigger structure is aligned with a lateral axis and/or direction, in placing a trigger structure on the rear transverse member, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide it on the upper surface and extending in a transverse direction (e.g., along the length of the transverse member) to ensure that the folding of the structure positively results in a downward direction there-across (otherwise there is a possibility for the subframe to be displaced towards the cabin, rather than downwardly). Further, in that such a structure would be aligned with the longitudinal direction of extrusion of the rear transverse member, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to form the rear transverse member folding trigger structure during the process of forming the member itself (i.e., during the extruding of the member) for the purpose of achieving the structure at the time of .

Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara (cited above). Initially, the features taught by Ihara are discussed above as applied to claims 1, 3, 5, 6 and 13, and reference should be made to the statement of rejection advanced under 35 USC §102 for the initial interpretation of the content of Ihara.
As regards claim 16, the reference to Ihara does not specifically include a vehicle, however the subframe taught by the reference is positively disclosed as being for a vehicle (¶0001), and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the subframe taught by Ihara as being part of a vehicle, for the purpose of making the vehicle for which the subframe is intended complete.
As regards claim 17, the reference to Ihara is discussed above and while teaching that the longitudinal members, transverse members and nodes are extruded and that an assembled sub-frame results, the reference does not specifically illustrate a method of making that includes extrusion. To the extent that the elements of the subframe are taught to have been extruded, it would resultantly have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the elements which have been taught to be extruded, from a process of extruding, for the purpose of achieving the elements with the characteristics already disclosed in Ihara. To the extent that the subframe as taught has been assembled by connecting the taught elements together, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to explicitly connect the elements together in order to form the completely assembled subframe as illustrated by Ihara for the very well understood purpose of providing the subframe so that it can be used in a vehicle.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara (as applied under 35 USC §103) in view of Ehrlich et al. (EP 2 786 920, cited by applicant). The reference to Ihara is discussed above, and while teaching the first, second, third and fourth nodes are extruded, does not specifically teach that the extrusion direction for the first and second nodes is substantially vertical, and that the extrusion direction for the third and fourth nodes is substantially longitudinal or substantially vertical. Ehrlich teaches that it is well known in the providing of corner nodes for a sub frame (see, e.g., figure 1, node 2) where the node has an extruded shape (direction ‘z’, figure 1, internal extruded walls 4), which, when deployed in use, is in a substantially vertical direction. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the direction of extrusion of the nodes taught initially by Ihara as being in a substantially vertical direction, such as taught by Ehrlich et al., for the purpose of providing a desired force transfer path (see, e.g., 5, figure 3) for the subframe, between longitudinal and lateral elements.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts that the reference to Ihara fails to teach the claimed limitations. The examiner disagrees: Ihara teaches a subframe (20) intended for use as a part of a vehicle (¶0001) including: a first and second longitudinal member (21, 22), the longitudinal members extending in a longitudinal direction (e.g. with respect to the vehicle) and being relatively offset in a transverse direction (e.g. laterally) of the subframe, a transverse front member (23) connectable to the first and second longitudinal members (21, 22) at a front section of the subframe (at elements 30), a transverse rear member (24) connectable to the first and second longitudinal member at a rear section of the subframe (at elements 32), wherein said transverse front member 
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)."
Applicant should consider that it is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982). 
As regards applicant’s comments directed to claims 2 and 4, to claim 7, to claims 8-12 and to claims “16 and 17-21” (note that applicant had not actually submitted a claim numbered “16” and the misnumbered claims have been renumbered as 16 and 17-20) are noted, but do not overcome the rejections made in that they present no further argument. To that extent, please see the comments regarding Ihara in this section.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616